PER CURIAM.
We reverse the trial court’s denial of the motion to suppress. The trial court found that the initial stop was illegal, and we find that there were no legally sufficient intervening circumstances which would result in the ultimate search not being considered fruits of the poisonous tree. See Libby v. State, 561 So.2d 1253 (Fla. 2d DCA 1990); Kimbrough v. State, 539 So.2d 619 (Fla. 4th DCA 1989); and Rozier v. State, 368 So.2d 379 (Fla. 3d DCA 1979). The judgment below is reversed, and the case remanded with directions to grant the motion to suppress.
WOLF, LAWRENCE and BENTON, JJ., concur.